Detailed Office Action
Applicant's amendments and arguments filed on 10/1/2021 has been entered and fully considered. Claims 1, 8, and 19 are amended. Claims 2 is cancelled. Claims 17 and 18 are withdrawn from examination. New claims 20 and 21 are added. Claim 1 and 3-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant amendment to claim 8 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action of 7/2/2021. This rejection is withdrawn.
Applicant’s arguments that claims 1 and 19 amendments overcome the prior art of UCKELMANN (US-2013/0108726), have been fully considered but found not to be persuasive (10/1/2020, pages 9-10). These arguments are addressed individually below.
Applicant states that UCKELMANN does not disclose an apparatus in which the supply hoppers are configured to move in use, while dispensing the powder. Rather, the supply hoppers of UCKELMANN remain fixed in use and while dispensing powder. The Office Action cited paragraph [0023] of UCKELMANN as allegedly disclosing a movable supply hopper (the "material application device"), specifically by the material application device being mounted to a frame that can be moved. However, this paragraph does not describe any particular embodiment of UCKELMANN, and within the context of the embodiments discussed above, is necessarily a function of setup rather than how the apparatus operates.
	The Examiner respectfully disagrees. This paragraph {[0023]} is disclosed prior to UCKELMANN’s disclosures of its different embodiments. Therefore it is understood by one of ordinary skill in the art that this teaching can be applicable to all of the UCKELMANN’s embodiments. Note that UCKELMANN does not explicitly or implicitly exempt any of its embodiments from the teaching of this paragraph. This paragraph teaches that the powder or material application device is provided in a frame such the movement of the frame in one, two, or three axes relative to the surface is provided {[0023]}. 
It is further disclosed that the application device role is to dispense the powder and its movement relative to the substrate can be provided in these axes {[0023]}. This is clearly understood by one of ordinary skill in the art as that when the application device is moved in say X-direction (parallel to the substrate) and considering that its role is to dispense powder, the application device is moving and dispensing powder. Therefore, the movement of the application device occurs when it is in use. This is understood as how the apparatus operates. The Examiner submits that UCKELMANN discloses this amended limitation; its rejection is outlined below in the 35 USC 103 section.
Applicant states that in particular, claim 1 now provides that each layer in the plurality of layers of powder is dispensed onto a subjacent layer in the plurality of layers of powder or, for a bottommost layer in the plurality of layers of powder, the operative surface. This precludes any teachings of prior art on which the powder is initially dispensed other than on a subjacent (or the bottommost) layer, such as FIG. la of UCKELMANN, which dispenses the powder directly onto the surface 21 to be moved by the slider 33 (see paragraph [0187]). It also precludes rejections based on layers being formed separately and later combined. The powder being dispensed onto a subjacent layer must also be read in combination with the feature that the plurality of layers of powder are formed in a staggered manner such that, when being worked on by the at least one energy beam, each layer in the plurality of layers of powder has an exposed topmost surface section that is not covered by an overlying layer of powder. This further precludes rejections based on layers being completed before another is formed on top thereof.
	The Examiner could not decipher this reasoning. The amendment does not seem to add any additional limitation or change the interpretation of the original limitations. To “overlay” means to spread or lay a layer of powder. How is that different from “is dispensed onto”? The Examiner maintains the original rejection of this limitation and has re-iterated below in the 35 USC 103 section.
The Examiner acknowledges addition of new claims 20 and 21 and agrees that these new claims contain allowable subject matter. However, these claims are objected to because they depend on a rejected claim (see below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over UCKELMANN (US-2013/0108726), hereinafter UCKELMANN. Note that the italicized test below are the instant claims.
Regarding claim 1, UCKELMANN discloses A printing apparatus for printing a three-dimensional object {[abstract]}, comprising: 
an operative surface {[0233] substrate plates 612 are the operative surfaces}; 
an energy source for emitting at least one energy beam onto the operative surface {[0025]}; 
and a powder dispensing mechanism comprising a plurality of supply hoppers and a supply controller, the plurality of  supply hoppers and supply controller being configured to dispense powder adapted to be melted by the energy source from each of the plurality of supply hoppers onto the operative surface to form a plurality of layers of  the three-dimensional object simultaneously {[abstract] note the teachings on material application device and layers, [0023] note the use of powder, [FIG. 1a] note the hopper like shape of the powder dispensing device 32, [0024] note melting, [FIG. 7] plurality of supply hopper are B1-Bn that based on teaching in [0099] dispense simultaneously, [0137] note the explicit teaching of UCKELMANN on simultaneous application of materials by their respective devices, [0019] note teaching on control device or controller};  
wherein in use the plurality of supply hoppers are configured to move relative to the operative surface while dispensing the powder {[FIG. 7], [0239], [0023] also see Examiner’s discussions above in the argument section item #2}
wherein each layer in the plurality of layers of powder is dispensed onto a subjacent layer in the plurality of layers of powder or, for a bottommost layer in the plurality of layers of powder, the operative surface; wherein the plurality of layers of powder are formed in a staggered manner such that, when being worked on by the at least one energy beam, each layer in the plurality of layers of powder has an exposed topmost surface section that is not covered by an overlying layer of powder; and wherein the energy source is configured to emit the at least one energy beam onto each of the exposed topmost surface sections simultaneously or sequentially.  
UCKELMANN discloses that material application devices are arranged and adapted with respect to the substrate plate and the direction of gravity in such a way that the material dispensed thereon is fed in gravitational directions as layers dispensed thereon or on predetermined regions of the substrate plate {[0099], [FIG. 7] note that powder application devices B1-Bn simultaneously depositing layers}. The Examiner interprets this teaching as the powder dispensing mechanisms are configured to deposit layers simultaneously on top of each other or subjacent layer (or for the bottommost layer on the operative surface).  
Regarding the deposition in a staggered way, exposed topmost surface, and the energy source configured to emit energy beam onto each of the exposed surfaces, UCKELMANN discloses these limitations {[FIG. 7]}. As shown in FIG. 7, the powder application devices B1-Bn dispense simultaneous layers (not numbered) and each layer 
Regarding the limitation of a three-dimensional object in claim 1, the Examiner notes that the disclosure in FIG. 7 is for multiple operative surfaces (612a-612n) for production of multiple 3D products, simultaneously. 
However, it would have been obvious to one of ordinary skill in the art, at the effective filing date of instant invention to have integrated this mode of operation into one single operative surface and one single product, since it has been held that making in one piece an article which has been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}. 
For a larger 3D part that consists of different smaller shapes, one would have been motivated to simply have integrated the operative surfaces of UCKELMANN into one surface and have manufactured the single 3D part with a complex configuration in one-step using the apparatus of UCKELMANN and thus have accelerated the production of this complex shape according to the apparatus configuration that UCKELMANN discloses in FIG. 7. Note that UCKELMANN objective of its invention, as depicted in FIG. 7, is also fast production of 3D parts {[0020]}. It is thus, within the skill of one of ordinary skill in the art to have integrated the fast production of multiple 3D part into fast production of one single 3D part that has the configuration of the combination of those separate parts and thus have produced a single three-dimensional object.  
Regarding claims 5-7, UCKELMANN discloses wherein the powder dispensing mechanism dispenses powder onto a heap on the operative surface in a manner such that the plurality of layers of powder are a plurality of cascading layers of powder that flow simultaneously over an external surface of the heap, each layer in the plurality of cascading layers of powder having an exposed surface that is, at least in part, not covered by a superjacent layer in the plurality of cascading layers of powder while the layer is being formed (claim 5), wherein the energy source emits energy beams onto two or more layers in the plurality of cascading layers of powder on the heap simultaneously (claim 6), wherein the energy source emits energy beams onto individual layers in the plurality of cascading layers of powder on the heap in a sequence (claim 7) {[FIG. 7] see the supply hoppers B1 to Bn, see claim 1 for simultaneous layering and exposed surface, [0052] note the teaching on material hill (or heap) and dumping angle and sliding of material (or flow), [FIG. 7] the energy sources S1 to Sn simultaneously irradiate energy beam, [0102] note the teaching of another embodiment regarding consecutive or sequential layering and irradiation that reads on claim 7} .
Regarding claims 13, 14, and 16, UCKELMANN discloses wherein the energy source is configured to emit a laser beam (claim 13) {[0053]}, wherein the energy source is configured to emit a collimated light beam (claim 14) {[0117]}, wherein the energy source is configured to emit an electron beam (claim 16) {[0005] note the disclosure of electron beam is in the background , however, and as stated, like laser beam or focused light beam, electron beam is applicable to the meltable powder that is disclosed in the body of the disclosure}.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over UCKELMANN, in view of DALLAROSA (US-2017/0021455), hereinafter DALLAROSA.

In the same filed of endeavor that is related to additive manufacturing using multi-beams, DALLAROSA discloses wherein the printing apparatus further comprises an energy beam splitter configured for splitting and directing an energy beam into two or more separate energy beams {[abstract], [0009] note that the array of optical fibers is interpreted as the energy beam splitter}.
At effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the array of optical fibers coupled to the light source of DALLAROSA into the energy source device of UCKELMANN and have splitted the energy beam into plurality of beams that are directed to different regions of the powder material. The advantage of this apparatus as disclosed by DALLAROSA is the fast build rate and reduction in thermal stresses in the fused material {[0008]}. Note that one of the objectives of UCKELMANN apparatus is the acceleration of the printing process as well {[0020]}.  
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over UCKELMANN, in view of KRUTH (US-2009/0206065), hereinafter KRUTH.
Regarding claims 8-12, UCKELMANN discloses all the limitations of claims 1 and 5. UCKELMANN, however, is silent on a scanner for detecting various parameters associated with the powder.
In the same filed of endeavor that is related to additive manufacturing using laser powder processing and regarding the limitations of:
wherein the printing apparatus further comprises a scanner for determining a position, velocity and/or size of one or more particles comprised in the powder when the, or each, particle is travelling from one or each of the supply hoppers to the heap. 
Claim 9: wherein the scanner is adapted to measure an airborne density of the powder travelling to the heap.  
Claim 10: wherein the scanner is adapted to measure a volume of powder deposited on the heap.  
Claim 11: wherein the scanner is adapted to measure a shape or profile of the heap.  
Claim 12: wherein the scanner is adapted to measure a shape, form, relative position or one or more surface characteristics of the plurality of cascading layers of powder formed on the external surface of the heap.  
KRUTH discloses a device that monitors and controls the selective laser powder processing system and teaches that this feedback control is through scanning a number of parameters {[abstract]}. KRUTH further discloses that the spatially resolved detector or scanner is a camera that is equipped with an image processing system {[0036], [0042]}. This detection system can be used to monitor or scan geometric information of powder particles, melt zone, the amount of solid material around the melt zone, and partially molten powder particles {[0112], [0128], [0122], [0099]}. It is Examiner’s position that as disclosed by KRUTH regarding the capability of its scanning system in determining geometric dimensions, this system can be configured to detect shape and volume of a heap layer, position of particle and number of particle in a volume (airborne 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the scanning device of KRUTH in the apparatus of UCKELMAN to facilitate the monitoring and feedback control of the 3D printing process. As disclosed by KRUTH, the advantage of the system is to improve the final quality of the 3D printed object {[0014]}. 
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over UCKELMANN, in view of ROCK (US 5,555,481), hereinafter ROCK.
Regarding claim 4, UCKELMANN discloses all the limitations of claim 1. As for claim 19 and as indicated by the Applicant, all the limitations of claim 19, except for the curved path printing, are similar to claim 1 that was discussed above (see submission of 3/16/2021, page 15; argument section item #2; and claim 1 analysis above). UCKELMANN, however, is silent on depositing powder in a curved path.
In the same field of endeavor that is related to additive manufacturing or rapid prototyping, ROCK discloses wherein the plurality of supply hoppers and supply controller are configured to deposit the plurality of layers of powder onto the operative surface in a curved path (claim 4), dispense powder in a curved path (claim 19) {[abstract], [col 3, lines 17-20]}.  
 	At the effective filing date of the instant invention, it would have been obvious to have incorporated the capabilities of the controller/material depositor of ROCK into the [col 2, line 47-49]}. 
One practicing in the art would have been motivated to seek ROCK’s disclosed capability, since UCKELMANN is related to parts that include dental prostheses {[0013]}. Dental prostheses comprise a number of curved paths and inclusion of ROCK’s capability into the apparatus of UCKELMANN greatly enhances the production of these prostheses and eliminates deposition of unnecessary powder in those paths that are not part of the desired curved path.
The Examiner notes that the powder supply hoppers or material application devices of UCKELMAN are capable of being moved along all three axes and thus capable of following a curved path in any plane (XY, XZ, or YZ) {[0023]}.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over UCKELMANN, in view of SIDHU (US-2017/0326681), hereinafter SIDHU.
Regarding claim 15, UCKELMANN discloses all the limitations of claim 1. UCKELMANN is, however, silent on using a micro-plasma welding arc instead of laser as the energy source. Note that UCKELMANN discloses 3D printing of intricate and small object that uses focused energy beam such as laser {[0013]}. As such the plasma welding also need to be a micro-plasma welding technique.
	In the same field of endeavor that is related to additive manufacturing, SIDHU discloses wherein the energy source is configured to emit a micro-plasma welding arc {[0032]}.

	As disclosed by SIDHU, the plasma welding arc has the same function as laser beam or electron beam in additive manufacturing using powder {[0032]}. So one practicing in the art would have a reasonable expectation of success that predictable results are achieved with this substitution.
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748